fiLED
                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA                                JUN 2 0 2012
                                                                                        Clerk  us · o·tstnct &B
                                                                                                          .
                                                                                       courts' tor the Oist . ankruptcy
                                                                                                 ·
                                                                                                        net ot Columbia
        Robert E. Tippens, Jr.,                        )
                                                       )
                       Plaintiff,                      )
                                                       )
               v.                                      )
                                                       )
                                                               Civil Action No.      12 1007
        Commonwealth of Locality in their              )
        individual capacity,                           )
                                                       )
                        Defendant.                     )


                                           MEMORANDUM OPINION

               This matter is before the Court on review of plaintiff's pro se complaint and application

        to proceed in forma pauperis. The application will be granted and the complaint will be

        dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

        determination that the complaint fails to state a claim upon which relief may be granted).

                Plaintiff is a Virginia state prisoner incarcerated at the Powhatan Correctional Center in

        Virginia who appears to be suing the Commonwealth of Virginia over his conviction. Plaintiff

        contends, inter alia, that "attempted unlawful wounding is a void judgment and improper

        sentence," Compl. at 2, and he seeks $100,000 in damages "due to defendants' fraud, void

        judgment and an extended prison term for a crime that does not exist[.]" !d. at 3.

                Because the success of plaintiff's claim would necessarily void his conviction, plaintiff

        cannot recover monetary damages without first showing that he has invalidated the conviction by

        "revers[ al] on direct appeal, expunge[ ment] by executive order, declar[ ation of invalidity] by a

        state tribunal authorized to make such determination, or ... a federal court's issuance of a writ of

        habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Plaintiff has not shown the




I
    {                                                                                                                     3
invalidation of his conviction and, thus, has failed to state a claim upon which relief can be

granted. 1 A separate Order of dismissal accompanies this Memorandum Opinion.


                                                      iii£ ~ (S H(h{ L
                                                      United States District Judge

Date: June   /C(, 2012




        1
           Plaintiff cannot otherwise challenge his conviction in this Court because federal court
review of state convictions is available under 28 U.S.C. § 2254 only after the exhaustion of
available state remedies. See 28 U.S.C. §2254(b)(l). Thereafter, "an application for a writ of
habeas corpus [] made by a person in custody under the judgment and sentence of a State court ..
. may be filed in the district court for the district wherein such person is in custody or in the
district court for the district within which the State court was held which convicted and sentenced
[the applicant] and each of such district courts shall have concurrent jurisdiction to entertain the
application." 28 U.S.C. § 224l(d).

                                                  2